Citation Nr: 0606734	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Attorney




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). By this rating, the RO established 
service connection for PTSD, originally assigning a 50 
percent rating, effective April 5, 2000. In a May 2002 rating 
decision, the RO increased the disability rating from a 50 
percent to a 70 percent rating, effective April 5, 2000. 

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously brought before the Board in December 
2004, at which time it was remanded for further development. 
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained by the 
RO.

2. Since the date of the grant of service connection in June, 
2000, the veteran's PTSD primarily resulted in nightmares, 
flashbacks, agitation, feelings of anger and rage, poor 
relationships with others, problems adhering to authority 
figures, anxiety, and social isolation with a strong 
preference to be alone, all resulting in moderate to severe, 
but less than total, social and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 70 percent for PTSD have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

In June 2000, the RO granted the veteran service connection 
for PTSD rating the disability at 50 percent. On appeal, the 
veteran claimed for a higher rating due to his incapacity to 
maintain any long-lasting relationships both socially and in 
work. The RO partially granted the veteran's appeal raising 
the disability rating to 70 percent from April 2000. 

It is noteworthy that this appeal is from a rating that 
granted service connection and assigned the initial rating 
for PTSD. Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence. Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, since April 2000 the veteran's GAF scores have 
ranged from 45 to 60.  The DSM-IV provides for a GAF rating 
of 41-50 for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 70 percent rating.

The veteran had inconsistent psychological therapy sessions 
from February 2000 to August 2001. The therapist consistently 
assigned a GAF score of 45 to the veteran noting his problems 
with authority, intolerance of conflict, and his inability to 
maintain long-lasting relationships. The veteran noted he had 
hundreds of jobs through the years, but none would last for 
very long because of his quick temper and problems with 
authority figures. The veteran is divorced and prefers 
isolation from others. During a February 2001 therapy 
session, the veteran mentioned memories from Vietnam that 
haunt him and cause nightmares, specifically relating to the 
shooting of a young child. 

There are two relatively recent VA examinations of the 
veteran in April 2002 and in June 2003, both done by Dr. BW, 
PhD. In April 2002, Dr. BW assigned the veteran with a GAF 
score of 50, but in June 2003, assigned the veteran with a 
GAF score of 60. Both times, the examiner noted that the 
veteran is able to find a job, but unable to keep it due to a 
quick temper and problems with people in positions of 
authority over him. The examiner noted the veteran's 
intrusive nightmares and recurring memories from Vietnam and 
the veteran's desire to live in isolation. Also noted was the 
veteran's daily use of marijuana as a sleeping aid.

Also of record is a May 2004 VA medical record noting the 
veteran's PTSD diagnosis with a GAF score of 45 and 
recommending a treatment plan "to assist the patient better 
control anger and PTSD through individual therapy and 
psychopharmacology." The veteran, according to Dr. BW, did 
not follow up on the recommendations of therapy and 
medication.

With the exception of the June 2003 examination, the veteran 
has routinely been assigned a GAF score consistent with 
serious impairment in social and occupational functioning, 
with manifestations such as feelings of anger, and the 
inability to maintain long-lasting relationships, including 
long-lasting jobs. 

The crucial inquiry, then, is whether the medical evidence 
reveals symptomatology consistent with, or approximate to, 
that which is required for a 100 percent rating, namely total 
occupational and social impairment. The Board concludes it 
does not. 

While the veteran's serious occupational and social 
impairment has been documented, there is no indication of a 
total occupational or social impairment. The veteran 
currently lives overseas and in isolation upon a sailboat. 
Although the veteran claims his current lifestyle is a direct 
result of his PTSD, the evidence of record indicates 
otherwise. 

Specifically, the veteran underwent a VA examination in April 
2002. Dr. BW, PhD, opined as follows:

[T]his veteran is able to find employment, but has a 
repetitive pattern of losing jobs due to poor impulse 
control provoked by his difficulties with authority 
figures. The veteran has not followed up with 
psychiatric recommendations regarding medications and is 
not participating in anger management or other self help 
methods of trying to modulate his anger so that he can 
function in an occupational setting. Until he has tried 
all options in terms of treatment, the examiner cannot 
say that his PTSD precludes his ability to maintain 
employment.

Similarly, Dr. BW, PhD, concluded in June 2003:

The examiner cannot state that he is precluded from 
being employed due to PTSD symptoms only. The main 
source of his unemployability is his lack of motivation 
to be employed and his desire to be unemployed and enjoy 
sailing and a solitary existence. He does have 
irritability and difficulty with authority figures which 
may stem from PTSD symptoms. However, it is not the main 
or sole cause of his inability to obtain and maintain 
employment....Any irritability which may interfere with 
maintaining employment is not substantial enough to 
render him unemployable.

The Board previously remanded this case seeking clarification 
from Dr. BW of whether the veteran's "lack of motivation" 
is due to his PTSD and therefore responsible for his lack of 
employability. In a January 2006 statement, the examiner 
responded as follows: 

[I]t is less likely than not that the veteran's current 
lack of motivation and preference of solitary lifestyle 
is related to the veteran's service-connected PTSD. Lack 
of motivation is not a symptom of PTSD and it is known 
that cannabis dependency [in this case marijuana] can 
also lead to poor motivation and initiative. There is 
not material evidence to make a nexus between this and 
his PTSD symptoms.

Further, there is no evidence of gross impairment in thought 
processes or communication. In fact, Dr. BW noted during both 
examinations that the veteran exhibited normal thought 
process without psychotic features. There was no evidence of 
communication disturbance and Dr. BW specifically noted that 
the veteran's speech was coherent. He is able to maintain eye 
contact with the VA examiner while discussing his psychiatric 
symptoms, and he has interacted appropriately with Dr. BW. 
Judgment and insight remain intact. Indeed a June 2000 VAMC 
therapy session noted that the veteran is "quite 
intelligent." The medical evidence consistently reflects 
that the veteran denied any suicidal ideations and no medical 
provider noted concerns of the veteran hurting himself or 
others. 

Finally, there is no evidence of an inability to perform the 
activities of daily living due to PTSD or disorientation as 
to person, time or place. At both examinations, the veteran 
was noted to be oriented to person, time and place and 
"cleanly" dressed. 

Although the record reflects that the veteran has attended 
therapy sessions in the past, it is clear the veteran is not 
following the recommended course of treatment for his PTSD. 
The VAMC treatment records show consistent rejection of any 
medications, anger management classes or other therapy 
designed to help the veteran become employable. Dr. BW also 
recommended such treatment and opined that "until he has 
tried all options in terms of treatment, the examiner cannot 
say that his PTSD precludes his ability to maintain 
employment." In January 2006, Dr. BW detailed the veteran's 
most recent appointment with the VA in May 2004 noting that 
"[the veteran] did not follow up with that provider on the 
recommendations of therapy and medication."

In short, the evidence of record, summarized above, paints a 
picture of a serious impairment due to PTSD, but there is no 
evidence of symptomatology consistent with, or approximating, 
total impairment attributable to PTSD. A preponderance of the 
evidence is accordingly against the veteran's claim. The 
benefit sought on appeal is therefore denied.

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.

The RO, in its June 2000 rating decision, originally assigned 
a 50 percent disability rating for PTSD. Subsequently, in May 
2002, the AOJ determined that a 70 percent disability rating 
was more appropriate. The 70 percent disability rating was 
made effective from the date of the RO's grant of entitlement 
to service connection of PTSD, April 5, 2000. The Board has 
not changed that rating. The medical evidence of record 
appears to support the proposition that the veteran's 
service-connected PTSD has been relatively stable in terms of 
occupational and social dysfunction, sleep disturbances and 
overall level of function. While the GAF scores ranged from 
45 to 60, the vast majority of medical evidence assigns the 
veteran with a GAF score between 45 and 50, with only one 
examiner assigning the veteran a higher GAF score of 60. 
Accordingly, the Board believes that the 70 percent rating 
under Diagnostic Code 9411 is properly assigned as of April 
5, 2000.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim. The veteran does not have total social and 
occupational impairment. He does have deficiencies in these 
areas, as discussed above, but the fact remains that his 
current lifestyle of isolation and unemployment is a result 
of his lack of motivation and refusal to adhere to the 
recommended treatment plan. As explained above, this is not 
attributable to his PTSD. Therefore, a higher rating is not 
warranted, and the benefit sought on appeal is accordingly 
denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in July 2001, July 2003, and September 2005.  
Those letters advised the claimant of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The September 2005 
letter told him to provide any relevant evidence in his 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II). The claimant has not alleged that 
VA failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above. Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error. See Mayfield, supra. Although 
the notices provided to the claimant in 2001, 2003, and 2005 
were not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notices were provided, the claim 
was readjudicated and a Statement of the Case (SOC) was 
provided to the veteran in September 2002 as well as 
Supplemental SOCs in August 2003 and January 2006.  Not only 
has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examination in 
April 2002 and June 2003. The case was previously remanded to 
seek clarification of the June 2003 examiner's conclusion. A 
January 2006 addendum to the 2003 examination is of record. 
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's PTSD since 
he was last examined. That is, the most recent medical 
record, from January 2006, essentially states the same 
assessment of his social and occupational functioning. The 
veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings. The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. The 2002 and 2003 VA 
examination reports along with the 2006 addendum are thorough 
and supported by VA outpatient treatment records. There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


